Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 06/08/2022.
	Claims 1, 4-9 and 11-13 have been amended.  Claim 3 has been canceled.  Accordingly, claims 1-2 and 4-13 are pending in this application.

Allowable Subject Matter
The applicant's amendments filed 06/08/2022 have overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicant's invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicant’s invention is hereby found to be novel and non-obvious. Accordingly, claims 1-2 and 4-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	- Regarding claims 1, 11 and 12: As pointed out by applicants’ amendment (see amendment to the Claims section, pages 2 and 4-5) and applicants’ argument (see Remarks section, pages 7-11), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a delivery chamber wall which forms a running surface for the radially outer vane ends of the vanes, wherein the rotor body, the delivery chamber wall and each two vanes which are adjacent in the circumferential direction form delivery cells which are delineated by the vanes radially outside the rotor body in the circumferential direction and transport fluid from the inlet to the outlet, wherein the rotor body, the supporting element and each two vanes which are adjacent in the circumferential direction of the rotor form chambers, the volume of which varies when the rotor is rotating, and wherein an axially protruding edge of the rotor isolates the chambers and the delivery cells from each other, and a pressure equalization connection which connects at least two of the chambers to each other fluidically which are formed radially inside the axially protruding edge,Page 2 of 12Appln. No.: 16/857,316SSM-1028US Amendment Dated June 8, 2022Reply to Final Office Action of March 11, 2022wherein the pressure equalization connection comprises at least one groove formed in one or both of (i) the end-facing wall or in the rotor axially adjacent to the vanes, and (ii) at least one of the vanes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746